USCA11 Case: 20-13157      Date Filed: 09/10/2021   Page: 1 of 11



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-13157
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:19-cr-00543-CEH-SPF-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

JUANA BAEZ-PAULINO,
a.k.a. Johanna Fuentes-Rodriguez,
a.k.a. Diomara Cruz-Figueroa,
a.k.a. Zamaris Diaz-Calderon,

                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                             (September 10, 2021)

Before NEWSOM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13157        Date Filed: 09/10/2021   Page: 2 of 11



      Juana Baez-Paulino appeals her total sentence of 36 months’ imprisonment

for (1) use of a fraudulently and falsely procured birth certificate; (2) false claim of

United States citizenship; and (3) aggravated identity theft. Baez-Paulino argues

that her sentence is procedurally and substantively unreasonable because the court

improperly considered an erroneous allegation that she committed the underlying

offenses for financial gain and failed to properly balance and weigh the relevant

§ 3553(a) factors.

                                  I.     Background

      In 2013, Baez-Paulino pleaded guilty in the Southern District of Florida to

aggravated identity theft and making a false statement in a passport application.

The district court imposed a total sentence of 25 months’ imprisonment to be

followed by one year of supervised release and granted her request for voluntary

surrender at a later date. But Baez-Paulino absconded shortly after sentencing, and

the district court issued a warrant for her arrest and charged her with criminal

contempt.

      In 2016, while still a fugitive, Baez-Paulino applied for and received a

Florida’s driver’s license using another person’s birth certificate, bank statements,

and identification. She was arrested in 2019 on the outstanding warrants.

      Based on her 2016 conduct, she was charged in the Middle District of

Florida with (1) use of a fraudulently and falsely procured birth certificate (Count


                                           2
         USCA11 Case: 20-13157       Date Filed: 09/10/2021   Page: 3 of 11



1); (2) false claim of United States citizenship (Count 2); and (3) aggravated

identity theft (Count 3). Meanwhile, she pleaded guilty in the Southern District to

the criminal contempt charge, and that court sentenced her to 24 months’

imprisonment, followed by two years’ supervised release, which it ordered to run

consecutively to her sentence in the 2013 aggravated identity theft case.

      Baez-Paulino pleaded guilty in the instant case to the 2016 crimes. The

applicable guidelines range for Counts 1 and 2 was 18 to 24 months’

imprisonment. Count 3 carried a mandatory-minimum term of two years’

imprisonment, which the court was required to impose consecutively to any other

term of imprisonment imposed in the case. Baez-Paulino faced a total statutory

maximum of five years’ imprisonment.

      Prior to sentencing, Baez-Paulino filed a sentencing memorandum in which

she requested a time-served sentence as to Counts 1 and 2 and the mandatory

minimum of two years’ imprisonment on Count 3. In support of her request, she

emphasized that her son has a “severe heart defect,” and “her conduct was

undoubtedly driven by her motherly instinct and fervent drive to care for her ailing

son.” She also emphasized that she had suffered a traumatic childhood and young

adulthood in her native country, the Dominican Republic, including past sexual

abuse. Finally, she asserted that, due to her other convictions, she would be

separated from her son for at least a total of 49 months’ imprisonment and would


                                          3
         USCA11 Case: 20-13157       Date Filed: 09/10/2021    Page: 4 of 11



likely be deported upon release, such that a below-guidelines sentence was

sufficient, but not greater than necessary, to accomplish the purposes of

sentencing. She included numerous statements and letters written on her behalf in

support of her motion.

      At the sentencing hearing, after confirming that there were no objections to

the presentence investigation report (“PSI”), the district court adopted it. Baez-

Paulino then made a statement to the court. She emphasized that she grew up in an

abusive home and she experienced sexual abuse starting at the age of 9. She

decided to leave the Dominican Republic at the age of 18 in order to “look for a

better life.” She described how her son almost died within days of his birth—and

since his birth has had numerous heart surgeries. She explained that she “thought

that with [the] new ID [she] would be able to afford better school and health

opportunities for her son.” She begged the court for “mercy and compassion,”

noting that she was going to be separated from her son for 49 months based on her

other sentences, which was her “worst fear.”

      Thereafter, Baez-Paulino’s counsel argued that there was “an informal,

although not enforceable . . . agreement more or less between the Federal Public

Defender’s office and the U.S. Attorney’s office” that the 24 months’

imprisonment Baez-Paulino received on the criminal contempt charge in the

Southern District “encompass[ed] the conduct” in the present case. Accordingly,


                                          4
         USCA11 Case: 20-13157       Date Filed: 09/10/2021    Page: 5 of 11



she requested that, based on the § 3553(a) factors, the court vary downward on

Counts 1 and 2, and only impose the mandatory two-year sentence on Count 3

because it was sufficient to accomplish the sentencing goals. The government

requested a guidelines sentence and that the sentence imposed run consecutively to

Baez-Paulino’s undischarged terms of imprisonment in her prior cases,

emphasizing that she was a repeat identity theft offender.

      When pronouncing sentence, the district court explained that it had reviewed

the PSI and the sentencing memorandum and supporting letters. It noted that it had

considered Baez-Paulino’s background, including the “horrendous” abuse that she

suffered as a child and young adult, and her arguments concerning the appropriate

sentence. The district court stated that it also considered “what [she] ha[d] done

these past few years and since [she had] been in the United States ostensibly in an

effort to gain employment, or that’s usually why people are seeking false identities

so basically they can remain in the United States and then be employed while

they’re here.” The district court noted that it had “struggled with an appropriate

sentence” due to the facts of this case. However, after considering Baez-Paulino’s

personal history and characteristics, and “the [§] 3553(a)(1)–(7) factors,” it was

going to vary downward on Counts 1 and 2, but only “slightly.” Accordingly, the

district court imposed concurrent terms of 12 months’ imprisonment on Counts 1

and 2, and a consecutive term of 24 months’ imprisonment on Count 3, to be


                                          5
         USCA11 Case: 20-13157          Date Filed: 09/10/2021   Page: 6 of 11



followed by 1 year of supervised release. Additionally, the district court ordered

that the total 36-month term of imprisonment run consecutively to her 2013

undischarged term of imprisonment for her prior aggravated identity theft

conviction. Finally, the court reiterated that in reaching the sentence, it had

considered the advisory guidelines and the § 3553(a) factors, and it found that “the

sentence imposed is sufficient but not greater than necessary to comply with the

statutory purposes of sentencing.” Baez-Paulino raised a general objection to the

reasonableness of the sentence. This appeal followed.

                                  II.     Discussion

      Baez-Paulino argues that her sentence of 36 months’ imprisonment is

procedurally and substantively unreasonable because the district court improperly

relied on an unsupported aggravating factor when determining the appropriate

sentence—that she committed the underlying offenses for financial gain, failed to

properly balance and weigh the relevant § 3553(a) factors, and imposed an overly

severe sentence that “overstates the seriousness of her offenses.”

        Generally, we review a sentence for both procedural and substantive

reasonableness under a deferential abuse of discretion standard. See Gall v. United

States, 552 U.S. 38, 51 (2007). A sentence can be procedurally unreasonable if the

district court “select[s] a sentence based on clearly erroneous facts.” Id.




                                            6
         USCA11 Case: 20-13157        Date Filed: 09/10/2021   Page: 7 of 11



Baez-Paulino argues that her sentence is procedurally unreasonable because the

district court improperly relied on an unsupported aggravating factor—that she

committed the underlying offenses for financial gain. Specifically, she points to

the district court’s statement at the sentencing hearing that, in determining the

appropriate sentence, it considered, among other things, “what [she] ha[d] done

these past few years and since [she had] been in the United States ostensibly in an

effort to gain employment . . . .” (emphasis added). She maintains that there is no

evidence that she utilized the fraudulently obtained documents for financial gain.

We disagree.

      Baez-Paulino stated in her sentencing memorandum that “her conduct was

undoubtedly driven by her motherly instinct and fervent drive to care for her ailing

son.” And in her statement to the court at sentencing, she explained that she

“thought that with [the] new ID [she] would be able to afford better school and

health opportunities for her son.” Based on these statements, it was reasonable for

the district court to infer that Baez-Paulino committed the underlying crimes

“ostensibly in an effort to gain employment.” See United States v. Matthews,

3 F.4th 1286, 1289 (11th Cir. 2021) (explaining that, at sentencing, a district court

“may . . . make reasonable inferences from the evidence”). Accordingly, the




                                          7
           USCA11 Case: 20-13157          Date Filed: 09/10/2021       Page: 8 of 11



district court did not abuse its discretion in considering this fact when fashioning

the appropriate sentence.1

       We examine whether a sentence is substantively reasonable in light of the

totality of the circumstances. Gall, 552 U.S. at 51. The district court must issue a

sentence that is “sufficient, but not greater than necessary” to comply with the

purposes of 18 U.S.C. § 3553(a)(2), which include the need for a sentence to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment, deter criminal conduct, and protect the public from future criminal

conduct. 18 U.S.C. § 3553(a). The court must also consider the “nature and

circumstances of the offense and the history and characteristics of the defendant.”

Id. § 3553(a)(1). “[T]he district court need only ‘acknowledge’ that it considered

the § 3553(a) factors, and need not discuss each of these factors . . . .” United

States v. Amedeo, 487 F.3d 823, 833 (11th Cir. 2007) (quotation and internal

citation omitted). Importantly, the weight given to a particular § 3353(a) factor “is

committed to the sound discretion of the district court,” and it is not required to




       1
         The government argues that plain error review should apply to Baez-Paulino’s
procedural reasonableness claim because she failed to object to the district court’s statement at
sentencing concerning her motivation for the underlying offenses. See United States v.
Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014) (explaining that we review unobjected to
procedural reasonableness challenges only for plain error). We need not decide which standard
of review applies because we discern no error under either standard. See United States v. Sarras,
575 F.3d 1191, 1218 n.37 (11th Cir. 2009).
                                                8
          USCA11 Case: 20-13157       Date Filed: 09/10/2021    Page: 9 of 11



give “equal weight” to the § 3553(a) factors. United States v. Rosales-Bruno, 789

F.3d 1249, 1254 (11th Cir. 2015) (quotation omitted).

      A district court abuses its discretion when it (1) fails to consider relevant

factors that were due significant weight, (2) gives an improper or irrelevant factor

significant weight, or (3) “commits a clear error of judgment in considering the

proper factors.” Id. at 1256 (quotation omitted). Because such an abuse of

discretion infrequently occurs, “it is only the rare sentence that will be

substantively unreasonable.” Id. (quotation omitted). The burden rests on the

party challenging the sentence to show “that the sentence is unreasonable in light

of the entire record, the § 3553(a) factors, and the substantial deference afforded

sentencing courts.” Id. We will “vacate the sentence if, but only if, we ‘are left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.’”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quoting

United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)).

      Here, Baez-Paulino’s total 36-month sentence is substantively reasonable.

The record confirms that the district court considered the § 3553(a) factors and

explained that it varied below the applicable guideline range on Counts 1 and 2 due

to Baez-Paulino’s personal history and circumstances. Count 3 carried a


                                           9
         USCA11 Case: 20-13157       Date Filed: 09/10/2021    Page: 10 of 11



consecutive mandatory-minimum of 24 months’ imprisonment. The district court

also commented on how it struggled to determine the appropriate sentence given

the mitigating circumstances, and the record reflects that it considered Baez-

Paulino’s arguments concerning the appropriate sentence, including her argument

that the underlying conduct was already accounted for by the criminal contempt

case. Although Baez-Paulino quarrels with how the district court weighed the

relevant factors, the weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court. Rosales-Bruno, 789 F.3d at

1254 (quotation omitted). The district court was entitled to give more weight to

the nature and circumstances of the offense over Baez-Paulino’s mitigating

circumstances, and she has not established that the district court erred in its

consideration of the relevant factors. See id. at 1256. Moreover, Baez-Paulino’s

total 36-month sentence is well below the statutory maximum of five years, which

is an indicator of reasonableness. See United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008) (explaining that a sentence that is below the statutory

maximum is another indicator of reasonableness).

      Finally, Baez-Paulino argues that running this term consecutively to her

other 49 months of imprisonment results in an overly severe sentence that

“overstates the seriousness of her offenses.” The record reflects, however, that the

district court considered the relevant § 3553(a) factors and determined that under


                                          10
         USCA11 Case: 20-13157         Date Filed: 09/10/2021     Page: 11 of 11



the circumstances this term of imprisonment should run consecutively to her other

undischarged term of imprisonment related to her prior identity theft convictions,

which was well within its discretion. See 18 U.S.C. § 3584(a)-(b) (providing that

“if a term of imprisonment is imposed on a defendant who is already subject to an

undischarged term of imprisonment, the terms may run concurrently or

consecutively” and in determining whether to run the terms concurrently or

consecutively, the district court “shall consider . . . the factors set forth in

[§] 3553(a)).

       Accordingly, we conclude that Baez-Paulino’s total 36-month sentence is

both procedurally and substantively reasonable, and we affirm.

       AFFIRMED.




                                            11